DETAILED ACTION
Claims 1-9 are pending in the Instant Application. 
Claims 1-9 are rejected (Final Rejection). 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Wickramasuriya et al. (“Wickramasuriya”), United States Patent Application Publication No. 2013/0246447, in view of Neylon et al. (“Neylon”), United States Patent Application Publication No. 2009/0125371. 

As per claim 1, Wickramasuriya discloses a method of providing information for providing an object item for a received reserved word by an information providing device, the method comprising: 
 ([0034] wherein a keyword is extracted for a point in time); 
setting a reserved word set including a basic reserved word ([0043] wherein the reserved sets include the sentiments) and expressed by degrees of association of the representative attribute keyword ([0044] wherein the amplitude is the degree of association) ;
storing degrees of object-representative attribute keyword association corresponding to object item-representative attribute keyword pairs consisting of the object item and the representative the attribute keyword that modifies or describes the object item([0038]-[0041] and [0044] wherein the sentiment is stored for the object item along with the keyword and the degree, i.e. the amplitude such as “very, very funny”); 
storing the degrees of association between the object item and the representative attribute keyword based on a pre-selected document set and degrees of basic reserved word-representative attribute keyword association corresponding to basic reserved word- representative attribute keyword pairs by using association weights corresponding to representative attribute keyword-subordinate keyword pairs and degrees of basic reserved word-subordinate keyword association corresponding to basic reserved word-subordinate keyword pairs ([0039] wherein the system stores the degree of basic reserved world keyword association, such as dog shows are “exciting” so this segment is exciting, wherein weights are described as the determination of the user’s sentiment, such as something be “exciting” vs “boring”) or storing the degrees of association between the object item and the  (Examiner notes the use of an “or” that only requires one option); 
acquiring a received reserved word input by user ([0038]-[0039] wherein keywords can be mined (acquired) that are input by a user on social media); 
acquiring a degree of received reserved word-object association corresponding to a pair of the received reserved word and each object item by using the degrees of object-representative attribute keyword association and the degrees of basic reserved word-representative attribute keyword association ([0038] wherein the analysis application takes into consideration the user input social networking sentiment, assigning a confidence score to provide the degree of association);
and providing an object item based on the degree of received reserved word-object association corresponding to the pair of the received reserved word and each object item ([0055] wherein an object item can be provided as a recommendation based on the degree of reserved word-object association)20, but does not disclose a basic reserved word preset by an administrator. However, Neylon teaches a basic reserved word preset by an administrator ([0022] wherein the administrator can select the initial sentiments and can be expanded). 
Both Wickramasuriya and Neylon both provide sentiment analysis. One could use the administrative chosen words from Neylon as the initial words in Wickramasuriya to teach the claimed invention. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the method of extracting and storing reserved keywords to provide an object item in Wickramasuriya with the 

As per claim 2, note the rejection of claim 1 where Wickramasuriya and Neylon are combined. The combination teaches the method of claim 1.  Wickramasuriya further discloses before determining and storing the degrees of basic reserved word-representative attribute keyword association:
storing the association weights corresponding to the representative attribute keyword- subordinate keyword pairs ([0039] wherein the associated weights/confidence are stored in a personalized sentiment map); and 
acquiring degrees of basic reserved word-subordinate keyword association between -66 -DM2\9037249.1 PATENTG6514-00500each subordinate keyword corresponding to the representative attribute keywords and the reserved words ([0039] wherein the system an acquire the degree of basic reserved word-subordinate keyword associations as dog shows are “exciting” vs when there non-personalized map would not share the enthusiasm, thus having a different weight). 

As per claim 3, note the rejection of claim 1 where Wickramasuriya and Neylon are combined. The combination teaches the method of claim 2.  Wickramasuriya further discloses wherein acquiring the degrees of basic reserved word- 5 subordinate keyword association comprises:
determining the degrees of basic reserved word-subordinate keyword association between each subordinate keyword and the reserved words by taking into account a ([0038] wherein the system takes into account frequency by changing the reserved word from “exciting” when a surprising number of viewers who found this same segment to be poorly conceived and woodenly acted.10”)

As per claim 4, note the rejection of claim 1 where Wickramasuriya and Neylon are combined. The combination teaches the method of claim 1.  Wickramasuriya further discloses wherein determining and storing the degrees of basic reserved word-representative attribute keyword association comprises:
acquiring adjusted degrees of basic reserved word-subordinate keyword association corresponding to the reserved word-subordinate keyword pairs for the representative attribute 15 keywords by applying the association weights corresponding to the representative attribute keyword-subordinate keyword pairs to the degrees of basic reserved word-subordinate keyword association corresponding to the reserved word-subordinate keyword pairs for each reserved word-subordinate keyword pair ([0044] wherein the amplitude can also be acquired, which is the adjusted degree of the association); and setting degrees of basic reserved word-representative attribute keyword association corresponding to pairs of 20 the reserved words and a specific representative attribute keyword so that the degrees of basic reserved word-keyword association pair have a positive correlation with a cumulative value of the adjusted degrees of reserved word-subordinate keyword association for the specific ([0044] wherein the positive correlation described is set as the amplitude i.e. funny vs very,  very funny).- 67 - DM2\037249.1 PATENT G6514-00500  

As per claim 9, note the rejection of claim 1 where Wickramasuriya and Neylon are combined. The combination teaches the method of claim 1. Wickramasuriya further discloses wherein setting the reserved word set including basic reserved word comprises:
10setting a reserved word candidate by taking into account a frequency at which one linguistic unit or two or more consecutive linguistic units in documents included in a document set and a frequency at which an emotional word included in an emotional word dictionary is located within a preset distance from the one linguistic unit or the two or more consecutive linguistic units ([0038] wherein the frequency is being described as a “surprising number” of comments about a piece of content, wherein the emotional words are described);15 providing interface information adapted to generate a reserved word selection interface including information about the set reserved word candidate ([0043] wherein an interface allows for keywords (reserved words) will increase); and when a reserved word selection input is received via the reserved word selection interface, adding the reserved word candidate, selected according to the selection input, to the reserved word set ([0043] wherein an interface allows for keywords (reserved words) will increase).20  

Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Wickramasuriya in view of Neylon in further view of Khan, United States Patent Application Publication No. 2013/0311485. 

As per claim 5, note the rejection of claim 4 where Wickramasuriya and Neylon are combined. The combination teaches the method of claim 4, but does not teach wherein acquiring the adjusted degrees of basic reserved word- subordinate keyword association comprises: acquiring the adjusted degree of basic reserved word-subordinate keyword association corresponding to the basic reserved word-subordinate keyword pairs for the representative attribute 5 keywords by using a value obtained by multiplying the degrees of basic reserved word- subordinate keyword association corresponding to the reserved word-subordinate keyword pairs for each basic reserved word-subordinate keyword pair by the association weights corresponding to the representative attribute keyword-subordinate keyword pairs.10  However, Khan teaches wherein acquiring the adjusted degrees of basic reserved word- subordinate keyword association comprises: acquiring the adjusted degree of basic reserved word-subordinate keyword association corresponding to the basic reserved word-subordinate keyword pairs for the representative attribute 5 keywords by using a value obtained by multiplying the degrees of basic reserved word- subordinate keyword association corresponding to the reserved word-subordinate keyword pairs for each basic reserved word-subordinate keyword pair by the association weights corresponding to the representative attribute keyword-subordinate keyword pairs ([Claim 7] wherein the intensity of the degrees of the basic reserved word (positive or negative sentiment as described in [0090]) are multiplied by the occurrence count to determine a value determined as he weighted occurrence count ).
Both Wickramasuriya and Khan describe determining the keyword candidates representing content items. One could apply the method of acquiring the adjusted levels as described in Khan with the extracted keywords and content in Wickramasuriya to teach the claimed invention. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the method of extracting and storing reserved keywords to provide an object item in Wickramasuriya with the method of acquiring the adjusted degree of reserved word-subordinate keyword association in Khan order to take into consideration the strength of sentiment. 

As per claim 6, note the rejection of claim 4 where Wickramasuriya and Neylon are combined. The combination teaches the method of claim 4, but does not teach wherein determining and storing the degrees of basic reserved word-representative attribute keyword association further comprises: 
deleting a degree of basic reserved word-representative attribute keyword association for a representative attribute keyword, for which a degree of basic reserved word-representative attribute keyword association of a pair of a specific reserved word and a corresponding representative attribute keyword is equal to or lower than the 15 reference degree of basic reserved word- keyword association, among representative attribute keywords having degrees of basic reserved word- representative attribute keyword association corresponding to the specific reserved word. However, Khan teaches 
deleting a degree of basic reserved word-representative attribute keyword association for a representative attribute keyword, for which a degree of basic reserved word-representative attribute keyword association of a pair of a specific reserved word and a corresponding representative attribute keyword is equal to or lower than the 15 reference degree of basic reserved word- keyword association, among representative attribute keywords having degrees of basic reserved word- representative attribute keyword association corresponding to the specific reserved word ([0081] wherein basic words are learned from a learning process and deleted from the list of degrees of basic reserved word-keyword lists based on a threshold (equal or lower than the reference degree)).   
Both Wickramasuriya and Khan describe determining the keyword candidates representing content items. One could apply the keyword learning in Khan with the keyword determination in Wickramasuriya to teach the claimed invention. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the method of extracting and storing reserved keywords to provide an object item in Wickramasuriya with the threshold for learned keywords in Khan in order to create a more exact and smaller set of learned trained reserved words. 

As per claim 7, note the rejection of claim 4 where Wickramasuriya and Neylon are combined. The combination teaches the method of claim 4, but does not teach wherein 
deleting degrees of basic reserved word-representative attribute keyword association for representative attribute keywords exclusive of a predetermined number of representative attribute keywords, selected in descending order of degrees of basic reserved word-keyword association of pairs of a specific reserved word and the corresponding representative keywords, from representative attribute keywords-68 - DM2\9037249.1 PATENTG6514-00500corresponding to the specific reserved word.  However, Khan teaches wherein deleting degrees of basic reserved word-representative attribute keyword association for representative attribute keywords exclusive of a predetermined number of representative attribute keywords, selected in descending order of degrees of basic reserved word-keyword association of pairs of a specific reserved word and the corresponding representative keywords, from representative attribute keywords-68 - DM2\9037249.1 PATENTG6514-00500corresponding to the specific reserved word ([0107] wherein a threshold can be based on a top predetermined number after the concepts have been ranked.)
Both Wickramasuriya and Khan describe determining the keyword candidates representing content items. One could apply the keyword associating of concepts limited to a predetermined number in Khan with the keyword determination in Wickramasuriya to teach the claimed invention. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the method of extracting and storing reserved keywords to provide an object item in 

As per claim 8, note the rejection of claim 6 or 7 where Wickramasuriya and Khan are combined. The combination teaches the method of claim 6 or 7. Khan further teaches wherein determining and  storing the degrees of basic reserved word-representative attribute keyword association further comprises: 5normalizing not deleted ones of the degrees of basic reserved word-representative attribute keyword association corresponding to the specific reserved word so as to complement the degrees of basic reserved word-representative attribute keyword association ([0081] wherein chi-squared distribution would normalize as to complement the degrees of basic reserved word-keyword association.)

Response to Arguments
Applicant’s arguments with respect to claims 1-9 have been considered but are moot because the new ground of rejection does not rely on any combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KANNAN SHANMUGASUNDARAM whose telephone number is (571)270-7763. The examiner can normally be reached M-F 9:00 AM -6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571) 272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/KANNAN SHANMUGASUNDARAM/Primary Examiner, Art Unit 2168